                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                CASE NO. 5:20-CV-00135-M

 KEVIN COPP AGE,                                  )
                                    Plaintiff,    )
                                                  )
 V.                                               )                     ORDER
                                                  )
 CITY OF RALEIGH,                                 )
                                    Defendant.    )


          This matter is before the court on Plaintiff Kevin Coppage's ("Plaintiff') Motion for Leave

to File an Amended Complaint [DE-20] and Defendant City of Raleigh's ("Defendant") Motion

to Dismiss [DE-11] .

          -I.     Factual & Procedural Background

          On March 30, 2020, Plaintiff, a long-time member of the City of Raleigh Fire Department,

filed a complaint alleging that he has been repeatedly overlooked for advancement and subjected

to a hostile work environment because of his race, in violation of Title VII of the Civil Rights Act

of 1964 [DE-1]. On June 18, 2020, Defendant filed a motion to dismiss the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

granted [DE-11] ; on July 30, 2020, Plaintiff responded in opposition [DE-18]; and on August 13,

2020, Defendant filed a reply [DE-19]. On August 20, 2020, Plaintiff filed a motion seeking leave

to amend his complaint [DE-20]. On September 3, 2020, Defendant responded in opposition,

arguing that the motion should be denied on futility grounds [DE-22]. Plaintiff did not file a reply.

The proposed amended complaint [DE-20-1] primarily adds factual detail relating to Plaintiffs

claims.




                                                   1

                Case 5:20-cv-00135-M Document 23 Filed 10/08/20 Page 1 of 5
       II.     Plaintiff's Motion for Leave to File an Amended Complaint [DE-20]

       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. See

Fed. R. Civ. P. 15. This rule allows amendment once as a matter of course within twenty-one days

after serving the pleading, or "if the pleading is one to which a responsive pleading is required, 21

days after service of a responsive pleading or ... motion under Rule 12(b), (e), or (f), whichever

is earlier." Fed. R. Civ. P. 15(a)(l)(A)-{B). "In all other cases, a party may amend its pleading

only with the opposing party 's written consent or the court's leave." Fed. R. Civ. P. 15(a)(2). Rule

15(a)(2) provides that leave to amend should be freely given "when justice so requires." Id. ; see

also Scott v. Family Dollar Stores, Inc. , 733 F.3d 105, 112 (4th Cir. 20 13) (noting the Fourth

Circuit's "policy to liberally allow amendment in keeping with the spirit of Federal Rule of Civil

Procedure 15(a)") (citation omitted). A district court has "broad discretion concerning motions to

amend pleadings." Booth v. Maryland, 337 F. App'x 301, 312 (4th Cir. 2009). Absent a showing

of undue delay, bad faith, futility, or prejudice to the opposing party, a court should grant leave to

amend. See id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962); Equal Rights Center v. Niles

Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010); Laber v. Harvey, 438 F.3d 404, 426-27 (4th

Cir. 2006); see also Matemu v. Brienzi, No. 5:19-CV-00380-M, 2020 WL 54 14563, at *2

(E.D.N.C. Sept. 9, 2020).

       Here, Defendant opposes Plaintiff's motion by arguing the proposed amended complaint

fails to cure the deficiencies in Plaintiff's original complaint and is therefore futile. DE-22 at 4.

"A proposed amendment is futile when it is clearly insufficient or frivolous on its face" or "if the

claim it presents would not survive a motion to dismiss." Save Our Sound OBX, Inc. v. N. C. Dep 't.

ofTransp., 914 F.3d 213,228 (4th Cir. 2019) (internal quotations and citations omitted).




                                                  2

             Case 5:20-cv-00135-M Document 23 Filed 10/08/20 Page 2 of 5
       Defendant argues that Plaintiffs additional factual allegations "do not cure the defects of

Plaintiff's claims previously outlined by the City." DE-22 at 2 & n.2 (incorporating by reference

Defendant's pending motion to dismiss [DE-11] and associated memorandum [DE-12] and reply

[DE-19] in support). However, Plaintiff's proposed amendment complaint addresses many of the

factual deficiencies Defendant identified in its motion to dismiss. Compare DE-12 at 17 ("Plaintiff

pleads no facts indicating who made the promotional decision and whether the person or persons

involved had previously promoted Plaintiff.") with DE-20-1          ,r,r 75-76 ("Defendant's decision to
hire Mr. Wilson to fill the role of Division Chief of Service was made by Interim Chief Brad

Harvey .... Mr. Wilson did not seek the position ... but rather was recruited by Interim Chief

Brad Harvey to prevent Plaintiff from securing the role."); compare DE-12 at 19 ("The complaint

offers no factual content about the required qualifications for either position, whether Plaintiff met

those qualifications, or the qualifications of the person selected.") with DE-20-1     ,r,r 71-72 (listing
"required qualifications to serve as Division Chief' and noting that "Plaintiff met or exceeded all

of the required qualifications"); compare DE-12 at 19 ("In addition, Plaintiff alleges only that he

was charged with a DWI" whereas "[t]he cited policy provision applies to an employee who is

charged and convicted with an impaired driving offense." (internal quotations and citations

omitted) (emphasis in original)) with DE-20-1         ,r   55 ("Plaintiff was initially convicted of the

charged on or about July 10, 2019." (emphasis added)).

       Defendant argues that, even with the proposed changes, Plaintiffs amended complaint still

falls short. Although the court expresses no opinion on the ultimate merits of any renewed motion

to dismiss, see Orr v. US. EPA , No. 1:19 CV 226, 2020 WL 223920, at *2 (W.D.N.C. Jan. 14,

2020), "Plaintiff's proposed amended allegations ... are not clearly insufficient or frivolous on

[their] face, nor is it facially obvious that the proposed [] amended complaint could not survive a



                                                  3

           Case 5:20-cv-00135-M Document 23 Filed 10/08/20 Page 3 of 5
motion to dismiss," All Seasons Restoration, Inc. v. Forde, No. 7:19-CV-00247-BR, 2020 WL

2115437, at *2 (E.D.N.C. May 4, 2020) (internal quotations and citations omitted), and

amendment should be permitted.

       Finally, Defendant argues that Plaintiff cannot use a motion to amend to circumvent a

motion to dismiss, but the cases Defendant cites involve multiple amendments, delay, and

prejudice to the defendants. DE-22 at 10; Googerdy v. NC Agric. & Tech. State Univ. , 386 F.

Supp. 2d 618,623 (M.D.N.C. 2005) ("Plaintiffs motion to amend is the second of its kind brought

while a motion to dismiss was pending," noting "delay," and noting "prejudice[]" to "newly-named

defendants"). Here, to the contrary, this is Plaintiffs first attempt to amend his complaint, and the

court sees no delay or prejudice to Defendant by granting Plaintiffs motion. See All Seasons

Restoration, 2020 WL 2115437, at *2 ("In light of the liberal standard of Rule 15(a) and the

absence of prejudice or bad faith, plaintiff shall be allowed to amend its complaint." (citations and

footnote omitted)); cf O'Nan v. Nationwide Ins. Co., No. 1:17cv5, 2017 WL 1377727, at *1

(W.D.N.C. Apr. 13, 2017) ("The fact that allowing the amendment at such an early stage of the

proceeding would moot the pending Motions to Dismiss and require Defendants to invest the time

and resources to filing new motions to address any new factual allegations is not the type of

prejudice recognized by the Fourth Circuit to warrant denying a plaintiff ... an opportunity to add

additional factual allegations to her Amended Complaint.").

       III.     Defendant's Motion to Dismiss [DE-11]

       Defendant filed a Motion to Dismiss [DE-11], which is now moot. "Where an amended

complaint has been filed with leave of court, motions to dismiss earlier complaints are denied as

moot. Plaintiffs original complaint in now 'of no legal effect.'" Parsons v. NC. Dep 't ofRevenue,

No. 5:18-CV-452-FL, 2019 WL 2181913, at *2 (E.D.N.C. May 20, 2019) (citing Young v. City of



                                                 4

              Case 5:20-cv-00135-M Document 23 Filed 10/08/20 Page 4 of 5
Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001)); see also Charles Alan Wright & Arthur R.

Miller, 6 Fed. Prac. & Proc. Civ. § 1476 (3d ed. 2020) ("A pleading that has been amended under

Rule 15(a) supersedes the pleading it modifies and remains in effect throughout the action unless

it subsequently is modified. Once an amended pleading is interposed, the original pleading no

longer performs any function in the case .... ") (footnotes omitted). Accordingly, the pending

Motion to Dismiss [DE-11] is DENIED as moot.

       IV.     Conclusion

       For the reasons discussed above the court in its discretion GRANTS Plaintiffs Motion for

Leave to File an Amended Complaint [DE-20]. The Clerk is DIRECTED to docket Plaintiffs

Amended Complaint and its associated exhibits, currently an attachment to Plaintiffs Motion [DE-

20-1]. Defendant will have fourteen (14) days to answer or otherwise respond to the Amended

Complaint. Fed. R. Civ. P. 15(a)(3). Defendant's Motion to Dismiss [DE-11] is DENIED as moot.

       SO ORDERED this the 7 ~         y of October, 2020.



                                                        2,A..~. / £ /IA    f '4-S
                                                         RICHARD E. MYERS II
                                                                                          ~
                                                         U.S. DISTRICT COURT nIDGE




                                               5

             Case 5:20-cv-00135-M Document 23 Filed 10/08/20 Page 5 of 5
